Allowable Subject Matter

Claims 1-4, 8-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach or suggest the limitations of independent claim 1, specifically in regards to performing a pump down operation in response to determining that the difference between saturation temperature at an intermediate compressor port and an ambient temperature is less than or equal to a threshold.
	The prior art of record does not teach or suggest the limitations of independent claim 11, specifically in regards to performing a pump down operation in response to determining that the difference between saturation temperature at a compressor port and an ambient temperature is less than or equal to a threshold.
	The prior art of record does not teach or suggest the limitations of independent claim 13, specifically in regards to performing a pump down operation in response to determining that the difference between saturation temperature at a compressor suction port and an ambient temperature is less than or equal to a threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763